DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Amendments to the Claims in the Applicant’s Preliminary Amendment, filed on 03/10/21, have been entered.
According to the Amendment, claims 1-19 were pending.  Claims 15-19 have been amended.  Claim 20 has been added.  Thus, claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16 and 18-20 are rejected under § 102(a)(1) as being anticipated by US Pat. No. 4,550,830 to Shuert (Shuert).  In regards to claim 12, Shuert discloses a container (10) for transporting goods (see Figs. 1-2 showing an exploded view of a palletized container), said container comprising: 
a base portion (14) configured to support a plurality of goods thereon; 
a vertical wall (12) extending upwardly from a perimeter of said base portion; and 
a vertical spacing element (40) disposed at a lower portion of said base portion and configured to receive a fork of a hand truck between a portion of said base portion and a surface supporting said container; 
said base portion and said vertical wall cooperate to support a plurality of goods stacked on said container and stabilize the stack of goods (see Fig. 2; see also 4:8-14 for transferring, via the sleeve, compressive forces directly to the floor or other supporting surface).

In regards to claim 13, Shuert further discloses that said base portion comprises a rectangular perimeter and said vertical wall extends from two sides of said rectangular perimeter of said base portion. See Fig. 2.

In regards to claim 14, Shuert further discloses that said vertical spacing element comprises a plurality of lower support blocks (not given a reference numeral but see Fig. 2 showing corners on the lower face of the base) spaced along a bottom portion (40) of said base portion to provide standoff between said base portion and the surface supporting said container, wherein said plurality of lower support blocks are located in spaced arrangement on the bottom portion of said base portion such that forks of a hand truck are insertable underneath a portion of said base portion (see Fig. 2; see also 3:55-66 for providing a plurality of elongated indentations in the base lower face for receiving the skids of a forklift truck or the like).

In regards to claim 15, Shuert further discloses that the container further comprises a goods riser defined by a plurality of upper support blocks spaced along an upper portion of said base portion to provide standoff between said base portion and the goods supported thereon, wherein said plurality of upper support blocks are located in spaced arrangement on the upper portion of said base portion such that forks of a hand truck are insertable underneath a portion of the goods supported on said base portion. See Fig. 2 (showing a plurality of indentations (42-48) and corners which together form a spaced arrangement of recesses on the upper portion of the container base such that forks of a hand truck are insertable underneath a portion of the goods supported by the base).

In regards to claim 16, Shuert further discloses that said vertical wall and said support base are configured such that a plurality of said containers are nestable and stackable with one another. See Fig. 2; see also 5:68-6:2 (stacking and nesting containers within one another in a compact manner).


Claims 18-20 are rejected under § 102(a)(1) as being anticipated by Shuert, supra.  In regards to claim 18, Shuert discloses a palletizing sleeve comprising: 
a support base (14) comprising a rectangular grid of a plurality of standoff support blocks (not given a reference numeral but see Fig. 2 showing corners on the lower face of the base) and a plurality of receiver channels (42-48) defined by openings between adjacent ones of said standoff support blocks, said receiver channels configured such that a fork portion of a transport vehicle is insertable into said receiver channels to engage said palletizing sleeve from underneath a portion of said support base (see Fig. 2; see also 3:55-66 for providing a plurality of elongated indentations in the base lower face for receiving the skids of a forklift truck or the like); and 
a vertical wall (12) extending upward from a perimeter of said support base and configured to confine a portion of goods supported at said support base.

In regards to claim 19, Shuert further discloses that said rectangular grid defines receiver channels perpendicular to each side of said rectangular grid such that a plurality of said receiver channels are accessible from any of the sides of said perpendicular grid. See Fig. 2 (showing a criss cross array of indentations through the base for receiving forks from forklifts).

In regards to claim 20, Shuert further discloses that the sleeve further comprises a goods riser defined by a plurality of upper support blocks spaced along an upper portion of said support base to provide standoff between said support base and goods supported thereon, wherein said plurality of upper support blocks are located in spaced arrangement on the upper portion of said support base such that forks of a hand truck are insertable underneath a portion of the goods supported on said support base. See Fig. 2 (showing a plurality of indentations (42-48) and corners which together form a spaced arrangement of recesses on the upper portion of the container base such that forks of a hand truck are insertable underneath a portion of the goods supported by the base).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 11 are rejected under § 103 as being obvious over US Pub. No. 2020/0242543 to Fu et al. (Fu) in view of US Pub. No. 2022/0073280 to Gentilini et al. (Gentilini), and further in view of US Pat. No. 4,550,830 to Shuert (Shuert).  In regards to claim 1, Fu  discloses a method for preparing shipments of goods and transporting the shipments to delivery destinations, said method comprising: 
determining an inventory of goods to be delivered to a delivery destination (see ¶ [0049] describing a step of receiving orders from physical stores for fulfillment by a distribution center, each order including a set of items and a requested delivery date); 
virtually building an optimized virtual build for the inventory of goods to be delivered on a palletizing sleeve (see ¶ [0050] describing a step of generating a stack building plan for each order using simulated annealing to optimize storage space on a delivery transport vehicle subject to stack height limits, pallet stacking rules, and temperate range rules); and 
physically building a stack of the inventory of goods based on the optimized virtual build of the inventory of goods on a palletizing sleeve (see ¶ [0045] describing a step of fulfilling and physically delivering orders from the distribution center to the physical stores based in part on the stack building plans).
Although Fu does not explicitly disclose the limitation of the optimized virtual build providing a stable arrangement of the inventory of goods based on the dimensions of the palletizing sleeve, such features are found in the prior art.  In fact, Gentilini teaches a pallet management method wherein the optimized virtual build providing a stable arrangement of the inventory of goods based on the dimensions of the palletizing sleeve. See ¶¶ [0009], [0046] (generating a virtual pallet stack using virtual packages having sizes and shapes corresponding to that of actual packages to be palletized).
Thus, it would have been obvious to modify the stack building plan of Fu with the pallet stacking rule of Gentilini in order to further optimize storage space in the trailer of the delivery transport vehicle by arranging packages in a stack according to their size, weight, and density.
Furthermore, although Fu in view of Gentilini does not explicitly disclose the palletizing sleeve comprising a rectangular base and a vertical wall, such features are found in the prior art.  In fact, Shuert teaches a palletizing sleeve (10) comprising a rectangular base (14) and a vertical wall (12) extending from a portion of a perimeter of the rectangular base. See col. 3, ll. 4-10 (describing a palletized container comprising a base and a sleeve in the form of an open-ended rectangular box with four sidewalls); see also Figs. 1-2.
Thus, it would have been obvious to modify the pallets of Fu in view of Gentilini with the palletizing sleeves of Shuert in order to further stabilize and secure palletized items during transport from the distribution center to physical stores.

In regards to claim 2, Fu further discloses that the method further comprises transporting the palletizing sleeve to a delivery destination and unloading the palletizing sleeve at the delivery destination. See ¶ [0045] (physically delivering orders from the distribution center to physical stores where the orders are subsequently unloaded from trailers).

In regards to claim 4, Fu further discloses that the determining an inventory of goods is performed by an automated order fulfilment management system. See ¶ [0049] (describing a means for receiving orders from physical stores for order fulfillment)

In regards to claim 5, Fu further discloses that virtually building an optimized build is performed by an automated build optimizer. See ¶ [0038] (providing a load and route design system comprising a stacking building system for determining pallets to be used for ordered items, how to build stacks of pallets to be shipped in trailers, and designing loads within the trailers for various routes).

In regards to claim 8, Shuert further discloses that the palletizing sleeve further comprises a plurality of support blocks (not given a reference numeral but see Fig. 2 showing corners on the lower face of the base) spaced along a lower portion (40) of the rectangular base and configured to provide openings (42-48) to receive forks of a hand truck between a surface supporting the palletizing sleeve and the rectangular base. See Fig. 2; see also 3:55-66 (providing a plurality of elongated indentations in the base lower face for receiving the skids of a forklift truck or the like). 

In regards to claim 11, Fu further discloses that a plurality of shipments for different destinations are prepared by said method and the inventory of goods for a particular palletizing sleeve include goods for only a particular one of the different destinations. See ¶¶ [0049-0050] (receiving orders from physical stores for fulfillment by a distribution center, each order including a set of items and a requested delivery date which in turn are used to generate a stack building plan for the items making up the order).


Claims 3 and 9 are rejected under § 103 as being obvious over Fu in view of Gentilini and Shuert, supra, as applied to claims 1 and 8, and further in view of US Pub. No. 2015/0068436 to Zelek et al. (Zelek).  In regards to claim 3, Fu in view of Gentilini and Shuert discloses all limitations of the claimed invention including transporting a pallet to a delivery destination and unloading a required one of the palletizing sleeves from the pallet at the delivery destination. See ¶ [0045] (physically delivering orders from the distribution center to physical stores where the orders are subsequently unloaded from trailers).
Although Fu in view of Gentilini and Shuert does not providing a pallet with a plurality of palletizing sleeves thereon, such a feature is found in the prior art.  In fact, Zelek teaches a method for handling a plurality of smaller pallets as if they were a single standard size pallet, the method comprising arranging a plurality of the palletizing sleeves (12) with goods on a pallet (10). See Fig. 1; see also ¶ [0027] (providing a pallet assembly with a plurality of pallets thereon). 
Thus, it would have been obvious to modify Fu in view of Gentilini and Shuert with the arranging step of Zelek in order to use a smaller sized pallet accommodating, for example, only a single stack of goods which under some circumstances might be more practical and convenient, especially when the goods for an order for a physical store require less storage space than a standard size pallet. 

In regards to claim 9, Zelek further discloses that transporting the palletizing sleeve comprises placing the palletizing sleeve onto a pallet and unloading the palletizing sleeve from the pallet with a forked transport vehicle having forks that are insertable into the openings between the support blocks of the rectangular base (see ¶ [0031] for loading and unloading pallets to the pallet assembly using a forklift), while Fu further discloses transporting that pallet to a delivery truck and driving the delivery truck to the delivery destination (see ¶ [0045] describing a step of fulfilling and physically delivering orders from the distribution center to the physical stores based in part on the stack building plans).
Claims 6 and 7 are rejected under § 103 as being obvious over Fu in view of Gentilini and Shuert, supra, as applied to claims 1 and 6, and further in view of US Pub. No. 2008/0267759 to Morency et al. (Morency).  In regards to claim 6, Fu in view of Gentilini and Shuert discloses all limitations of the claimed invention but for an automated mixed case palletizing system.
Although Fu in view of Gentilini and Shuert does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Morency teaches a palletizing method wherein physically building the optimized build is performed by a palletizer (36) comprising an automated mixed case palletizing system. See ¶¶ [0024-0025] (providing an automated mixed-case palletizing system).
Thus, it would have been obvious to modify Fu in view of Gentilini and Shuert with the palletizing robot of Morency in order to further improve upon the order fulfillment process by automating the pallet stack building. 

In regards to claim 7, Morency further discloses that the automated mixed case palletizing system comprises a robotic palletizer (36). See supra.


Claim 10 is rejected under § 103 as being obvious over Fu in view of Gentilini and Shuert, supra, as applied to claim 8, and further in view of US Pat. No. 5,417,541 to Herron (Herron).  In regards to claim 10, Fu in view of Gentilini and Shuert discloses all limitations of the claimed invention but for unloading a stack of goods on a pallet in a delivery truck using a hand truck.
Although Fu in view of Gentilini and Shuert does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Herron teaches a depalletizing method wherein unloading the palletizing sleeve is performed by a human operator using a forked hand truck (10) having forks (44) that are insertable into the openings between the support blocks of the rectangular base and configured to engage a lower portion of the rectangular base of the palletizing sleeve. See Fig. 1 (showing a manual hand truck for unloading a pallet stack from a delivery truck).
Thus, it would have been obvious to modify Fu in view of Gentilini and Shuert with the unloading step of Herron in order to selectively unload pallet stacks from a trailer corresponding to the order associated with a given delivery destination. 


Claim 17 is rejected under § 103 as being obvious over Shuert, supra, as applied to claim 12, in view of Gentilini, supra.  In regards to claim 17, Shuert discloses all limitations of the claimed invention but for machine readable identification labels.
Although Shuert does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Gentilini teaches a pallet management system wherein containers further comprise a machine-readable identification label. See ¶ [0020] (providing machine-readable identifiers for goods and carriers to facilitate inventory tracking).
Thus, it would have been obvious to modify the containers of Shuert with the inventory tracking feature of Gentilini in order to track and monitor the location of inventory within the logistics supply chain. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655